United States Court of Appeals
                                                                                           Fifth Circuit
                                                                                         F I L E D
                                                                                          May 12, 2003
                           UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT
                                                                                     Charles R. Fulbruge III
                                                                                             Clerk
                                           ____________

                                           No. 02-11008
                                           ____________


                In The Matter Of: COLLEGE CONNECTION INC.,


                                               Debtor.

                ______________________________________________________


                DANIEL J. SHERMAN, Chapter 7 Trustee,


                                               Appellant,

                versus


                THE SOUTHLAND CORPORATION, now known as 7-Eleven Inc.,


                                               Appellee.



                            Appeal from the United States District Court
                                For the Northern District of Texas
                                       No. 3:02-CV-220-R



Before EMILIO M. GARZA and DeMOSS, Circuit Judges, and DUVAL*, District Judge.




      *
          District Judge of the Eastern District of Louisiana, sitting by designation.
PER CURIAM:**

        Daniel J. Sherman, the Chapter 7 trustee for the bankruptcy estate of debtor College

Connection, Inc. (“the Trustee”), appeals the district court’s affirmance of the bankruptcy court’s

take-nothing final judgment with respect to the Trustee’s claims against the Southland Corporation,

now known as 7-Eleven, Inc. (“7-Eleven”). The Trustee contends that the bankruptcy court erred

in concluding that the agreement between the debtor and 7-Eleven was not a viable executory

contract for purposes of 11 U.S.C. § 365 at the time of the debtor’s bankruptcy filing because, inter

alia, debtor’s sale of proprietary baked goods to 7-Eleven’s competitors was a material breach of that

agreement. The Trustee also argues that the bankruptcy court erred in concluding that the estate was

not entitled to recover from 7-Eleven on any theory asserted. Lastly, the Trustee contends that the

bankruptcy court abused its discretion in admitting certain documents and expert testimony into

evidence and refusing to order compliance with particular subpoenas.

        We have read the briefs, heard the arguments of counsel, and consulted the pertinent portions

of the record. On the basis of the applicable law and the record, we affirm essentially for the reasons

given by the district court.

AFFIRMED.




        **
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                 -2-